Name: Commission Regulation (EC) No 1139/97 of 20 June 1997 definitively fixing the aid for unginned cotton from 1 September 1996 to 31 March 1997 for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  economic geography;  cooperation policy;  agricultural policy;  plant product
 Date Published: nan

 No L 164/20 [ EN Official Journal of the European Communities 21 . 6. 97 COMMISSION REGULATION (EC) No 1139/97 of 20 June 1997 definitively fixing the aid for unginned cotton from 1 September 1996 to 31 March 1997 for the 1996/97 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Article 1Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton , as last amended by Council Regulation (EC) No 1 553/95 ('), The aid on unginned cotton corresponding to the world prices fixed in Commission Regulations (EC) No 1723/96 0, No 1747/96 (8), No 1836/96 (9), No 1894/ 96 (10), No 2097/96 (n ), No 2158/96 (12), No 2170/96 (13), No 2199/96 (H), No 2280/96 (15), No 2306/96 (16), No 2365/96 0 7), No 2516/96 (&gt; 8), No 101 /97 (19), No 139/ Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), amended by Regulation (EC) No 1 584/96 (3), and in particular Article 5 ( 1 ) thereof, 97 (20), No 185/97 (21 ), No 284/97 (22), No 353/97 (*), No 373/97 (24), No 465/97 (25) and No 498/97 (26) shall be as set out in the Annex hereto, which amount shall be fixed definitively from the entry into force of each of the Regu ­ lations concerned. Whereas, pursuant to Article 3 of Regulation (EC) No 1554/95, the world market price for unginned cotton is fixed periodically during the marketing year, Whereas Commission Regulation (EC) No 111 7/97 (4) fixes actual production of unginned cotton and the amount by which the guide price in each Member State is to be reduced pursuant to Article 6 of Regulation (EC) No 1554/95 for the 1996/97 marketing year, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Whereas Article 5 ( 1 ) of Commission Regulation (EEC) No 1201 /89 of 3 May 1989 laying down rules implement ­ ing the system of aid for cotton (*), as last amended by Regulation (EC) No 1645/96 (6), provides for the aid on unginned cotton applicable to each period for which a world market price determined to be fixed before 1 5 July; ^ OJ No L 221 , 31 . 8 . 1996, p. 61 . 8) OJ No L 226, 7. 9. 1996, p. 18 . 9) OJ No L 243, 24. 9 . 1996, p. 29. 10) OJ No L 249, 1 . 10 . 1996, p . 39. ") OJ No L 282, 1 . 11 . 1996, p . 31 . 12) OJ No L 289, 12. 11 . 1996, p. 10 . 13) OJ No L 290 , 13. 11 . 1996, p. 16. M) OJ No L 293, 16. 11 . 1996, p. 16 . 15) OJ No L 308 , 29. 11 . 1996, p. 42. ") OJ No L 311 , 30. 11 . 1996, p. 50 . 17) OJ No L 321 , 12. 12. 1996, p. 18 . 18) OJ No L 345, 31 . 12. 1996, p. 56. ") OJ No L 19, 22. 1 . 1997, p. 23 . 20) OJ No L 24, 25. 1 . 1997, p. 20 . 21 ) OJ No L 31 , 1 . 2 . 1997, p. 24. 22) OJ No L 47, 18 . 2. 1997, p. 9 . 23) OJ No L 59, 28 . 2. 1997, p. 10 . 24) OJ No L 60, 1 . 3 . 1997, p. 23 . ") OJ No L 70, 12. 3 . 1997, p . 7. 26 OJ No L 77, 19 . 3. 1997, p. 20 . Whereas the aid for the 1996/97 marketing year should accordingly be fixed definitively, (') OJ No L 148 , 30. 6. 1995, p. 45. (2) OJ No L 148 , 30. 6. 1995, p. 48 . 3 OJ No L 206, 16. 8 . 1996, p. 16. (&lt;) OJ No L 163, 20 . 6. 1997, p. 9 . M OJ No L 123, 4. 5. 1989, p. 23. (') OJ No L 207, 17. 8 . 1996, p. 3 . 21 . 6. 97 I EN I Official Journal of the European Communities No L 164/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX AID FOR UNGINNED COTTON (ECU/100 kg) Regulation (EC) No Amount of aid Spain Greece 1723/96 63,163 64,226 1747/96 65,850 66,913 1836/96 63,440 64,503 1894/96 63,036 64,099 2097/96 62,807 63,870 2158/96 63,592 64,655 2170/96 65,574 66,637 2199/96 63,402 64,465 2280/96 62,484 63,547 2306/96 62,401 63,464 2365/96 60^997 62,060 2516/96 61,269 62,332 101 /97 60,065 61,128 139/97 59,184 60,247 185/97 59,273 60,336 284/97 58,446 59,509 353/97 57,679 58,742 373/97 57,772 58,835 465/97 56,715 57,778 498/97 57,560 58,623